Citation Nr: 1211303	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left wrist sprain.

4.  Entitlement to an initial rating in excess of 10 percent for sinusitis.

3.  Entitlement to an initial compensable rating hallux valgus of the right foot.

4.  Entitlement to an initial compensable rating hallux valgus of the right foot.

5.  Entitlement to service connection for a gynecological disability (claimed by the Veteran as "female problems" and miscarriage).

6.  Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officer, Inc

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the RO in Houston, Texas, which granted service connection for sinusitis, left wrist sprain and bilateral hallux valgus, awarding a compensable rating to the left wrist sprain and denying service connection for a gynecological condition and irritable bowel syndrome.  The Veteran was awarded an initial compensable rating for sinusitis in a March 2009 rating decision, effective the date of service connection.  She continues to appeal the rating.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a personal hearing before a Member of the Board in her February 2009 Form 9.  The Veteran specified that she wanted a hearing by videoconference in a September 2011 response to the RO.  The Veteran was not scheduled for a hearing.  As the Veteran has not been provided a hearing in accordance with her request, it is appropriate to remand this case for due process reasons.  


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, in the order that the request was received, and notify her of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


